J-A12017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 LADONNA M. MORTON                        :
                                          :
                     Appellant            :   No. 574 WDA 2018

                Appeal from the Order Entered April 18, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-SA-0000234-2018


BEFORE: BENDER, P.J.E., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                             FILED MAY 8, 2019

      Appellant, Ladonna M. Morton, appeals pro se from the April 18, 2018

Judgment of Sentence entered in the Allegheny County Court of Common

Pleas following her conviction of Disorderly Conduct, 18 Pa.C.S. § 5503(a)(1).

We dismiss this appeal.

      The pro se Brief Appellant has submitted to this Court fails to conform

to the basic requirements of appellate advocacy. Appellant’s Brief does not

include: (1) the text of the order in question; (2) statements of the scope and

standard of review; and (3) a copy of her Rule 1925(b) Statement.         See

Pa.R.A.P. 2111(a).

      Most notably, the argument section of Appellant’s Brief contains only

one sentence and is devoid of any citation to case law or to the record. See

Appellant’s Brief at 7. “The Rules of Appellate Procedure state unequivocally

that each question an appellant raises is to be supported by discussion and
J-A12017-19



analysis of pertinent authority.” Eichman v. McKeon, 824 A.2d 305, 319

(Pa. Super. 2003). Furthermore, “[w]hen issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present specific

issues for review[,] a Court will not consider the merits thereof.”     Branch

Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43 (Pa. Super. 2006)

(citation omitted).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because she lacks legal training. As our supreme court has explained, any

layperson choosing to represent herself in a legal proceeding must, to some

reasonable extent, assume the risk that her lack of expertise and legal training

will prove her undoing.” Id. at 942 (citation omitted). In the present case,

even a liberal construction of Appellant’s Brief cannot remedy the serious

inadequacies.    Accordingly, we dismiss the appeal due to the substantial

briefing defects in Appellant’s Brief, which hampered our ability to conduct

meaningful appellate review. See Pa.R.A.P. 2101.

      Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2019

                                      -2-